385 U.S. 114 (1966)
BADGLEY ET AL.
v.
HARE, SECRETARY OF STATE OF MICHIGAN, ET AL.
No. 505.
Supreme Court of United States.
Decided November 21, 1966.
APPEAL FROM THE SUPREME COURT OF MICHIGAN.
William T. Gossett for appellants.
Frank J. Kelly, Attorney General of Michigan, Robert A. Derengoski, Solicitor General, and Curtis G. Beck, Assistant Attorney General, for Hare; Theodore Sachs for Scholle et al., appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of a substantial federal question.